Exhibit 10.72

SECOND AMENDMENT

TO THE

OUTSIDE DIRECTORS RESTRICTED SHARE UNIT PLAN

Background Information

 

A.

State Auto Financial Corporation (the “Company”) previously adopted and
maintains the Outside Directors Restricted Share Unit Plan (the “Plan”) for the
benefit of the Company’s outside Directors.

 

B.

The Company desires to amend the Plan to comply with final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

C.

The Company also desires to amend the Plan to clarify the date used to determine
fair market value for purposes of Plan distributions.

 

D.

Section 7.1 of the Plan permits the Company’s Board of Directors to amend the
Plan and the Board authorized the amendment related to Code Section 409A at a
meeting held on November 9, 2007.

Amendment of the Plan

The Plan is hereby amended as follows effective January 1, 2009, unless another
effective date is indicated herein:

 

1.

The first sentence of the third paragraph in the Background Information Section
of the Plan is hereby amended in its entirety to read as follows:

The Plan is intended to comply with the requirements of The American Jobs
Creation Act of 2004 and Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2.

Section 1.1 (p) of the Plan is hereby deleted in its entirety and the remaining
subsections re-lettered as appropriate.

 

3.

The third sentence in Section 5.2 of the Plan is hereby amended in its entirety
to read as follows:

Furthermore, any change with respect to a Distribution Option or Form of Payment
Option cannot be effective until at least twelve (12) months after such election
and a change in Distribution Option must delay such distribution for at least
five (5) years beyond the initial distribution date.

 

4.

The second sentence of Section 5.3 of the Plan is hereby amended in its entirety
to read as follows:

In addition, a Participant may receive payment of amounts credited to his
Account upon the occurrence of an “unforeseeable emergency,” as further
described in Section 5.4.



--------------------------------------------------------------------------------

5.

Effective August 15, 2008, the second and third sentences of Section 5.3(a)(ii)
of the Plan are hereby amended by replacing each reference therein to
“Corresponding Valuation Date” with “close of the Payment Processing Date”.

 

6.

Effective August 15, 2008, Section 5.5(a) of the Plan is hereby amended in its
entirety to read as follows:

If a Participant has elected the cash Form of Payment Option, the amount of cash
payable to the Participant shall be equal to the Value of a Common Share as of
the close of the Payment Processing Date multiplied by the number of Restricted
Share Units to which payment is due on that Payment Processing Date.

 

7.

All other provisions of the Plan shall remain in full force and effect.

 

STATE AUTO FINANCIAL CORPORATION

By:

 

/s/ James A. Yano

Title:

 

VICE PRESIDENT, GENERAL COUNSEL, CORPORATE SECRETARY